Third District Court of Appeal
                               State of Florida

                         Opinion filed October 29, 2014.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D14-1891
                          Lower Tribunal No. 97-4142
                             ________________

                              Todrick Roberts,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Eric W. Hendon, Judge.

      Todrick Roberts, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.

Before LAGOA, EMAS and FERNANDEZ, JJ.

      PER CURIAM.

      Affirmed.
                           ORDER TO SHOW CAUSE

      On September 9, 1997, the trial court declared Todrick Roberts a/k/a Natan

Torres a habitual violent felony offender based upon a robbery conviction and
sentence of forty years with a fifteen-year minimum mandatory sentence. Roberts

has since filed an overwhelming number of pro se motions challenging his

conviction and sentence, all of which were denied. We now order Roberts to show

good cause why he should not be prohibited from filing further pro se proceedings

in this Court concerning his conviction and sentence imposed in case number F97-

4142.

                                     I. Facts

        On October 12, 2012, the trial court issued Roberts an order to show cause

within thirty days why he should not be barred from filing pro se motions. Roberts

failed to show cause after which the trial court on December 11, 2012 issued an

order prohibiting Roberts from filing further pro se pleadings, motions, or

petitions.

        Roberts has filed at least six pro se Motions to Correct Illegal Sentence

pursuant to Florida Rule of Criminal Procedure 3.800. The trial court denied these

motions, and this Court affirmed all of the denials. See Roberts v. State, 109 So.
3d 1168 (Fla. 3d DCA 2013); Roberts v. State, 46 So. 3d 1012 (Fla. 3d DCA

2010); Roberts v. State, 990 So. 2d 594 (Fla. 3d DCA 2008); Roberts v. State, 946
So. 2d 28 (Fla. 3d DCA 2006); Roberts v. State, 765 So. 2d 714 (Fla. 3d DCA

2000).




                                         2
      Roberts then petitioned the Florida Supreme Court to review this Court’s

affirmance relative to the trial court’s denial of one of his Motions to Correct

Illegal Sentence. See Roberts v. State, 946 So. 2d 28 (Fla. 3d DCA 2006). The

Florida Supreme Court dismissed his petition for review. Roberts v. State, 956 So.
2d 456 (Fla. 2007). The United States Supreme Court likewise denied Roberts’

petition for writ of certiorari. Roberts v. Florida, 550 U.S. 941 (2007). The United

States Supreme Court also denied his petition for rehearing. Roberts v. State, 551
U.S. 1178 (2007).

      Roberts again sought review before the Florida Supreme Court relative to

this Court’s affirmance of the trial court’s denial of another Motion to Correct

Illegal Sentence, see Roberts v. State, 990 So. 2d 594 (Fla. 3d DCA 2008), which

the Florida Supreme Court ultimately dismissed. Roberts v. State, 996 So. 2d 213

(Fla. 2008). The United States Supreme Court denied Roberts’ petition for writ of

certiorari. Roberts v. Florida, 555 U.S. 1215 (2009).

      Additionally, Roberts has filed at least four pro se Motions for Post-

Conviction Relief pursuant to Florida Rule of Criminal Procedure 3.850. This

Court affirmed the trial court’s denials of these motions. See Roberts v. State, 93
So. 3d 1039 (Fla. 3d DCA 2012); Roberts v. State, 5 So. 3d 683 (Fla. 3d DCA

2009); Roberts v. State, 949 So. 2d 211 (Fla. 3d DCA 2007); Roberts v. State, 892
So. 2d 494 (Fla. 3d DCA 2004).



                                         3
      Roberts has also filed four petitions, two seeking writs of mandamus and

two seeking writs of habeas corpus, and this Court has denied all of the petitions.

See Roberts v. State, 41 So. 3d 908 (Fla. 3d DCA 2010). Roberts v. State, 17 So.
3d 299 (Fla. 3d DCA 2009); Roberts v. State, 854 So. 2d 202 (Fla. 3d DCA 2003);

Roberts v. State, 842 So. 2d 122 (Fla. 3d DCA 2003). Recently, this Court denied

his petition for belated appeal.    Roberts v. State, No. 3D14-0359, 2014 WL
1513985, (Fla. 3d DCA Mar. 12, 2014).

                                    II. Analysis

      We recognize that incarcerated persons must be provided with a full panoply

of procedural vehicles with which to challenge the lawfulness of their

incarceration. State v. Spencer, 751 So. 2d 47, 48 (Fla. 1999). On the other hand,

successive motions which have been heard, considered, rejected, and then raised

again, are an abuse of process. Conception v. State, 944 So. 2d 1069, 1072 (Fla.

3d DCA 2006).

      This Court has the inherent authority and duty to limit abuses of the judicial

process by pro se litigants. Golden v. Buss, 60 So. 3d 461, 462 (Fla. 1st DCA

2011). This is particularly true in this case where, over the course of about fifteen

years, Roberts has filed at least six pro se Motions to Correct Illegal Sentence, four

Motions for Post-Conviction Relief, two writs of mandamus, two writs of habeas

corpus, and a petition for belated appeal.1 In addition, he filed two petitions for



                                          4
review before the Florida Supreme Court and two writs of certiorari in the United

States Supreme Court. The record thus plainly reflects that Roberts has filed an

overwhelming number of appeals that now require the issuance of this Order.

                               III. Conclusion

      We therefore order Roberts to show good cause why he should not be

prohibited from filing further pro se pleadings in this Court concerning his

conviction and sentence imposed in case number F97-4142.




1 Roberts filed two additional appeals in this Court, both of which are non-
published opinions. This Court affirmed the appeal in case number 3D97-3396
and dismissed the appeal in case number 3D99-1240.

                                       5